Citation Nr: 1417083	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for headache disability.

2. Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 2004 to February 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2013, these matters were remanded for additional development.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the claim was previously before the Board in January 2013.  At that time, the Board determined a Remand was necessary to adjudicate the implicitly raised claim of service connection for TMJ/bruxism.  The Board instructed the RO to schedule the Veteran for an appropriate VA examination in connection with this claim and to formally adjudicate this new implied claim.  A May 2013 notice indicates that the Veteran failed to report for her scheduled VA examination.  However, the RO did not comply with the directive to formally adjudicate this new claim.  Accordingly, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the headache issue may be impacted by the determination on the implied TMJ/bruxism claim, the claims must be considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, adjudication of the Veteran's headache disability is deferred pending development and adjudication of the newly raised TMJ claim.

Further, the Veteran was also scheduled for a VA examination with respect to her left knee disability in May 2013.  However, the Veteran failed to report and has not provided any reasons for this failure.  Nevertheless, given the need to remand for another matter, the Board believes it appropriate to afford the Veteran another opportunity to report for the examination.  The Board stresses to the Veteran, that while VA has a duty to assist the Veteran in the development of her claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with the TMJ/bruxism claim.  It is imperative that the claims files be made available to the examiner for review.  The examiner should clearly report whether the Veteran suffers from a TMJ defect and/or bruxism.  If so, the examiner should then offer opinions in response to the following:  

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current TMJ and/or bruxism disability was manifested during service or is otherwise causally related to service?  

b)  If so, is it at least as likely as not (a 50% or higher degree of probability) that any current headache disability is proximately due to, or aggravated by, such TMJ/bruxism disability?

A detailed rationale should be furnished for all opinions.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed left knee disability.  It is imperative that the claims files be made available to the examiner for review.  Based on examination of the Veteran and review of the claims files, the examiner should respond to the following:

a)  Please identify (by medical diagnosis) the Veteran's current left knee disabilities, if any;
  
b)  For each left knee disability diagnosed, please provide an opinion whether it is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's service?

The examiner must explain the rationale for all opinions, to include discussion of in-service left knee symptoms.

3.  Regardless of whether or not the Veteran reports for the TMJ/bruxism examination, the RO should nevertheless formally adjudicate the new implied claim of service connection for TMJ and/or bruxism.  The Veteran and her representative should be furnished notice of the decision and notice of appellate rights and procedures so that she may have the opportunity to initiate an appeal on the TMJ and/or bruxism issue if she so wishes.

4.  Thereafter, review the record and readjudicate the Veteran's claims for headache disability and for left knee disability.  If service connection has been granted for TMJ and/or bruxism, the RO's analysis of the headache issue should include consideration of a secondary service connection theory.  If the claims remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



